Case 1:21-cv-01840-SAG Document1 Filed 07/23/21 Page 1 of 23

 

CHRISTINA VACCARO * DIN THE
r.©. Box 261 *
Mount Airy, MD 21771 * UNITED STATES
Plaintiff * DISTRICT COUR!
Vv. * FOR THE DISTRICT
*
MONTE NIDO ROXBURY MILLS * OF MARYLAND
3100 NW *
Roxbury Mills Road *
Glenwood, Maryland 21738 *
Serve om *
oR
tT
Y
Lut
Defendant.
EG ok se ae Eo ie He a ES So 3k
COMPLAINT

COMES NOW, Christina Vaccaro, by and through her attorneys, Paul V. Bennett, Esq.

and Bennett & Ellison, P.C., and hereby sues Monte Nido Roxbury Mills (hereinafter “Mor

—

Mido”), Defendant, and states as follows:
JURISDICTION AND VENUE

1. This court has jurisdiction pursuant to MD. Code Ann., State Gov't § 20-1013 (2018)
(hereinafter “Maryland Code”).

2. This court has jurisdiction pursuant to the Americans with Disabilities Act, as amended, 42
ULS.C. § 12101, et seg. (2018) ADA”).

3. That all the actions complained of herein took place in Maryland.

4. That at all times relevant hereto, Christina Vaccaro, Plaintiff, was an employee of the

Defendant in Maryland.
oN

~

OO

Case 1:21-cv-01840-SAG Document1 Filed 07/23/21 Page 2 of 23

That at all times relevant hereto, Defendant Monte Nido is an eating disorder treatment

center headquartered in Howard County, Maryland and empioyed twenty (20) oz m

persons, and is ihus an “employer” within the meaning of the Maryland C
EXHAUSTION OF ADMINISTRATIVE REMEDIES

On February 4, 2020, Plaintiff submitted a Charge of Discrimination with the Maryland

Commission on Civil Rights against Defendant and cross-filed with the U.S. Equal

Employment Opportunity Commission. After more than 180 days since filing, Plain tet

ag
ss
tA
ra
fof
©
o
i
ee
&
trd
tr
©
OQ?
a)
~
mo
m9
Ou
a
a
TH
a
i
©
~
ws
a
=
a
Q
-)
im
ia
&
3
2
©
a

received the Notice of Rig

and this

 

 

Plaintiff has a disability (premature ventricular contractions), which causes chest pain and
adversely affects her driving, working, and thinking and concentrating.
On or about August 21, 2619, Plaintiff began working at Monte Nido Roxbury Mulls (Monte
Nido) as a Licensed Practical Nurse (“LPN”).
Plaintiff's job duties as a Licensed Practical Nurse i
care (including administering medication io patients, checking patients’ vital signs, preparing
lab orders for patients, eating with patients, observing patients during her shifts, and
counseling patients regarding complaints or feelings of pain or distress), filing, organizing,

keeping inventory of medications, faxing medication orders to pharmacies, and responding to

emergency situations regarding patient care.

. Plaintiff satisfied the normal requirements for her position as a Licensed Practical Nurse.

Plaintiff received good performance reviews and was never placed on a performance
12.

13.

15.

_ Charity Accacio (Non-disabied) employed by Defendant as a Nurse Manager, served as

Case 1:21-cv-01840-SAG Document1 Filed 07/23/21 Page 3 of 23

improvement plan. Plaintiff was never written up for poor performance.

Plaintiff's supervisor from August 21, 2019 until December 3, 2019.

 

Upon being hired by Defendant, Ms. Accacio advised Plaintiff that Plaintiff would not be
cept on the night shift for long, and that she intended to have Plaintiff aid her during her
daytime shift and during the evening.

Plaintiff was scheduled to work three twelve-hour shifts between Monday through Thursday.

Additionally, she worked one weekend per month, either on a Friday night or a Saturday
eight.

 

re <5 Bain - elie + ae
ine WCE -kend., aespite Pilati Ss wumercus calls a od texts to her.

a
oD
bey
x
os
boat
pa
uw
>
QO
oO
9
o
roa
©

Ms. Accacio told her over the phone that she would come in to reheve f
did not relieve her, and did not arrange for another nurse to replace Plaintiff so Plaintiff could
leave. Plaintiff had been awake all night and did not feci safe engaging in patient care, but
Ms. Aceacio failed to aid Plaintiff; she simply told Plaintiff over the phone to sleep in a
private rooni. Plaintiff dic not s
ping while her patients were awake.
Around October 9, 2019, Plaintiff went to the Emergency Room and was diagnosed with
sleep deprivation, severe dehydration, intermittent/intermediate dizziness,
intermittent/intermediate chest pain, and intermittent/intermediate heart palpitations.
Plaintiff's electrocardiogram (EKG, which tested for heart conditions) was also found to be
abnormal. Plaintiff was told to follow up with a cardiologist, and the cardiologist diagnosed

her with premature ventricular contractions and intermittent/intermediate heart palpitations.
jt
~J

No
o>

21.

_ In October 2619, during her medical leave, Plaintiff received a

 

Case 1:21-cv-01840-SAG Document1 Filed 07/23/21 Page 4 of 23

Plaintiff both contacted and submitted paperwork io the human resource department for

Monte Nido and Ms. Accacio regarding her condition.

ikle sprain that
prevented her from standing functionally for over one month. Plaintiff went to the
Emergency Room and received crutches due to her injury. She later received a walking boot
for her ankle sprain.

Plaintiff's injuries substantially limited her ability to perform major life activities, including

driving, working, sleeping, and thinking and concentrating.

 

5 My ore ES poe s
ober 9, 2019 to November 18, 20!

 

leave cue to her he

Ata rt

Cis. FP a aimtift atiemp

sD
}

Cla

Qn ence Maseekae 1
YG On OF ANT NOVEMDEr 15,

i

fo return to work numerous times. However, the human resource department for Monte Nido
denied her reasonable accommodation requests for a lighter workload and did not allow her

to work while using crutches.

?

Sorina | wamkar IC A ard ea stage myivaing acenc yer elk
. Around November 2619, Ms. Accacio hired outside nursing agencies and received help from

ey

iceded assistance in the workplace,
for several of Defendaits’ PRIN (pro re nata) nurses did not wart to work during the night
shift. These PRN nurses were required to work a certain number of hours per week/month.
From on or about November 18, 2019 to on or about December 3, 2019, Ms. Accacio
continuously subjected Plaintiff to disability-related harassment. Ms. Accacio significantly
reduced Plaintiff's work hours; gave scheduling preferences to other non-disabled nurses;

denied Plaintiff numerous opportunities to work overtime; spoke to her in a hostile mannet

when Plaintiff asked work-related questions; and constantly harassed and ridiculed Plaintiff
Case 1:21-cv-01840-SAG Document1 Filed 07/23/21 Page 5 of 23

with inappropriate comments about having to provide coverage for patients while Plaintiif

was on medical leave due to her disability-related heaith issues, such as “You have no idea

&

how tired I am and how much I had to cover for you when you were out,” “I went io visit my
dad out of state, and I ended up having to come back early because I had no coverage,” and
“My kids are mad at me. I never see them anymore. I’m overworked and nobody will ever
pick up the night shift, so I had to be the one to cover for you.” Plaintiff apologized to Ms.

Accacio numerous times when Ms. Accacio complained about the time Plaintiff spent on

medical leave.

 

NO
Ww

KO
te

25.

26.

_ln November 2019, Ms, Accacio spoke and behaved aggressively towards

nen let; =, LR) Ac A WiaAy 3 an
vas Gite Nkroman (Non-disabied). more and

avorable hours compared to that which Plaintiff was scheduled.

_ Numerous nursing staff told Plaintiff that Ms. Accacio was angry that Plaintiff had been

absent due to her medical ieave,

oO

patient's paperwork. During this confrontation, Ms. Accaci

oO

and the printer down in a hostile manner. Plaintiff's coworker Walkidia Fradera (Non-
disabled) witnessed the event and later told Plaintiff “It’s ok, Christina. it’s not your fault. I
don’t know why she’s treating you so badly.”

Plaintiff’s fellow Licensed Practical Nurse Ana Dave (Non-disabled), and nurse Gifty
Nkromah, who both shared Ms. Accacio as their supervisor, were not harassed and ridiculed
by Ms. Accacio as Plaintiff was.

On or about November 25, 2019, Plaintiff reported the harassment she suffered from Ms.

CA
RO

No

~

\f

_ On or about November 26, 2019, Defendant placed Plaintiff on a disciplinar

Case 1:21-cv-01840-SAG Document1 Filed 07/23/21 Page 6 of 23

Accacio to Defendant’s human resources department and to the Maryland Department of

Labor.

~ 4 ~ mae x G

¥ su

Sper ISIOKL.
However, Plaintiff was not informed why she had been suspended. Plaintiff contacted Ms.

Accacio and the human resource department about the issue, but no one told her exactly why

she bad been suspended.

_ On or around November 26, 2019, Plaintiff spoke with the human resource department,

Litas ;

including Wendy Mayle (Non-disabled) a

about the reason for her suspension. Plaintiff was

 

Co
©
ch
TS
ro)
aH
=
x
2
ova
=
a
2
on
Q
a
Q
bby
koa
<<.
be
tA
o
QO
©)
a
Q
pot
©
w

the conversation, Plaintiff made the human resource

anger issues concerning the medical leave she had taken in October and November 2019. The

aay wien +t ae dunt Dlalntiflaajae ace: nf Theh an PeEA { rtnent did
COMCCTHINE tne Cor duct Plaintiil was accused of. The hurnan resource OSparumnene did not
mewyyyes actiontact

assure Plaintiff that ber complaints would be iivestigated.

. Due to the ongoing harassment and discrimination and failure of the huran resource

department to address her complaints, Plaintiff felt she had no other viable option but to

resign from her position, which she did on or around December 3, 2019.
Case 1:21-cv-01840-SAG Document1 Filed 07/23/21 Page 7 of 23

COUNT I
DISABILITY DISCRIMINATION
(Disparate Treatment)

af RA ary! and

ve as

Government “Article, §2 20-606

 

30. Plaintiff hereby incorporates by reference the allegations contained in the preceding

paragraphs as if fully set forth herein.

La
at

. Maryland Law prohibits employment discrimination against otherwise qualified individuals

with disabilities based on those cisabulities.

 

Voani Riaintiit wai eraskity . breve hear wihes
denied Plamiilt mimerous COparminities ta WOTK overtime: Was GOSS towards her when

Plaintiff asked work-related questions; and constantly harassed and ridicule Plaintiff with
inappropriate comments about having to provide coverage for patients while Plaintiff was on
medical leave due to her disability-related health es, such as “You have no idea how tired

Lam and how much I had to cover for you when you were out,” “I went to visit my dad out
of state, and I ended up having to come back carly because
are mad at me. I never see them anymore. I’m overworked and nobody will ever pick up the
night shift, so I had to be the one to cover for you.”

33. In November 2019, Ms. Accacio kept Plaintiff from working on the schedule she had worked
before taking medical leave and made her work at different times. Ms. Accacio frequently
scheduled nurses who were non-disabled, such as Gifty Nkromah (Non-disabled), more and

favorable hours compared to that which Plaintiff was scheduled.

34. In November 2019, Ms. Accacio spoke and behaved aggressively towards Plaintiff about a
35.

tad
~~]

38.

39.

 

Case 1:21-cv-01840-SAG Document1 Filed 07/23/21 Page 8 of 23

patient’s paperwork; during this confrontation, Ms. Accacio slammed both medical charts
and the printer down in a hostile manner. Plaintiff's coworker Waikidia Fradera (Non-
disabled} witnessed the event and later told Plaintiff “Ii’s ok, Christina. Is aot your fault. I
don’t know why she’s treating you so badly.”

That Plaintiff was similarly situated to Licensed Practical Nurse Ana Dave (Non-disabled)

and Nurse Gifty Nkromah in that they had Ms. Accacic as their supervisor.

. That Plaintiff was discriminated against im eraployment based on her disability, when she
1on-disabled employees, including, but u

at

ih, A WETe NOT SU injected to tne

 

Soh beet & ent irvyeantesn
imeliding out not umited to: harassment, unwanted

 

/, That Defendant carried out the aforeme ied acts of discrimination against Plaintiff on the

in Agree ates 2
rivation, severe dehydration, mtermi

ats.
ale

dizziness, imtermitteni/imermediate chest pain, intermittent/intermediate
abnormal EXG, a level 3 ankle sprain, aud premature ventricuiar contractions)- protected
disabilities under Maryland law.

That Plaintiff was qualified for the position she held and performed her job duties at a level
that met or exceeded Defendant’s legitimate expectations.

That the effect of the practices complained of above was to deprive Plaintiff of equal

employment opportunities and otherwise adversely affect her status as an employee because

of her disability.
40.

Ss
pa

i. That the intentional discriminatory acti

Case 1:21-cv-01840-SAG Document1 Filed 07/23/21 Page 9 of 23

That the circumstances surrounding the adverse actions gave rise to the inference of
discrimination.

Th.

and/or reckless indifference to Plaintiff's rights.

_ As a direct and proximate result of Defendant’s discriminatory actions, Plaintiff has suffered

lost wages, emotional and physical pain, mental anguish, humiliation, fear of further

harassment and retaliation, inconvenience, and anxiety.
WHEREFORE, Plaintiff prays for relief as more fully set forth below.

CCM T TF
DESABELITY DI iSCRIMG INATION

|. Plaintiff hereby incorporates by reference the allegations contained in the preceding

paragraphs as if fuily set fortn herein.
he ADA prohibiis employment discrimination against otherwise qualified individuais with

disabilities based on those disabilities.

continuously subjected Plaintiff to disability-related harassment. Ms. Accacio significantly
reduced Plaintiff's work hours; gave scheduling preferences to other non-disabled nurses;
denied Plaintiff numerous opportunities to work overtime; spoke to her in a hostile manner
when Plaintiff asked work-related questions; and constantly harassed and ridiculed Plaintiff
with inappropriate comments about having to provide coverage for patients while Plaintiff
was on medical leave due to her disability-related health issues, such as “You have no idea

how tired I am and how much I had to cover for you when you were out,” “I went to visit my
46.

fs
OD

50.

Case 1:21-cv-01840-SAG Document1 Filed 07/23/21 Page 10 of 23

dad out of state, and I ended up having to come back early because [ had no coverage,” and
“My lads are mad at me. | never see them anymore. i’m overworked and nobody will ever

pick up the night shift, so I had to be the one to cover for you.”

In November 2019, Ms. Accacio kept Plaintiff from working on the schedule she had worked

before taking medical leave and made her work at different times. Ms. Accacio frequently

scheduled nurses who were non-disabled, such as Gifty Nkromah (Non-disabled), more ana

favorable hours compared to that which Plaintiff was scheduled.

12 OL

7. in November 2019, Ms. Accacio socke and behaved aggressively toward Plaintiff about a

 

4 aed , eve Danie tifa aaaearbas VWsalbpifAie Uradaran § ery
and the printer down in a hostile manner. Plaintiff's coworker Walkidia Fracera { Non-
ae te nk at AT et E OhT A rf Vie ser ag tte enter on 2
disabled) witnessed the event and later toid Plamtul “i's ok, Canstina, i's noi your Tani i

3. That Plaintiff was similarly situated to Licensed Practica! Nurse Ana Dave (Non-disabled)

and Gifty Nicromah in that they had Ms. Accacio as their supervisor.

ded against in employment based on her disability, when sie
was treated less favorably than similarly situaied non-disabled empioyees, inchiding, but not
limited to, Nurse Ana Dave and Gifty Nkromiah, who were not subjected to the
aforementioned acts of discrimination, including but not limited to: harassment, unwanted
changes in her work schedule, and the reassignment of her work shifts to other nurses. A
motivating factor for taking the aforementioned adverse job actions against Plaintiff was
because of her disability.

That Defendant carried out the aforementioned acts of discrimination against Plaintiff on the

basis of her disabilities (sleep deprivation, severe dehydration, intermittent/intermediate

10
S51.

CA
a

56.

Case 1:21-cv-01840-SAG Document1 Filed 07/23/21 Page 11 of 23

dizziness, intermittent/intermediate chest pain, intermittent/intermediate heart palpitations, an
abnormal EK.G, a levei 3 ankle sprain, and premature ventricular contractions)- protected
disabilities under the ADA

That Plaintiff was qualified for the position she held and performed her job duties at a level

that met or exceeded Defendant’s legitimate expectations.

. That the effect of the practices complained of above was to deprive Plaintiff of equal

employment opportunities and otherwise adversely affect her status as an employee because

£

 

= WETE GONG WITT Mace

 

nd/or reckless indifference to Plaintiif’s nebis.

m2
t

As a direct and proximate result of Defendant’s discriminatory actions, Plaintiff has suffered

, humiliation, fear of further

S
a
4
s
o
wa
fa)
a
3
©
=
ch
Q
a)
2,
3
&
A a
So
eS
2
B
lt
s
oO
i
a
©.
a
we
=
i)
ee

MRO OTN?

WHEREFORE, Plaintiff prays for relief as more fully set forth below.

COUNT If
DISABILITY DISCRIMINATION
(Failure to Accommodate)
Annotated Code of Maryland
State Government Article, § 20-606

Plaintiff hereby incorporates by reference the allegations contained in the preceding

paragraphs as if fully set forth herein.

. Maryland law prohibits employment discrimination against otherwise qualified employees

with disabilities based on those disabilities.

11

 
Case 1:21-cv-01840-SAG Document1 Filed 07/23/21 Page 12 of 23

58. Maryland law requires an employer to provide reasonable accommodation for individuals

>

Uy
\

ON
an)

oN
pe

oy
No

ON
Qa

64.

65.

. From on or about November 8, 2019 to on or aboul November 18, 2019, Plain

. That the circumstances surrounding the adverse actions gave rise to the imierence o

with disabilities, unless it would cause undue hardship.
to return to work numerous times. However, the human resource department denied her
reasonable accommodation requests for a lighter workload and did not allow her to work

while using crutches.

. That Defendant carried out the aforementioned acts of discrimination against Plaintiff on the

ntermediate

  

% mar
1 AR

 

. That the effect of the practices complained of above was to deprive Plaintuif of equal
enployment opportunities and otherwise adversely affect her status as an employee because

a Layee Te Wea
of her disability.

discrimination.

That the intentional discriminatory actions complained of above were done with malice
and/or reckless indifference to Plaintiffs rights.

As a direct and proximate result of Defendant’s discriminatory actions, Plaintiff has suffered
lost wages, emotional and physical pain, mental anguish, humiliation, fear of further

harassment and retaliation, inconvenience, and anxiety.

12
66.

ON
OO

wm
fe.

71.

Case 1:21-cv-01840-SAG Document1 Filed 07/23/21 Page 13 of 23

WHEREFORE, Plaintiff prays for relief as more fully set forth beiow.

COUR vi FY
» (Palle. to Accommodate)

Americans with Disabilities Act of 1990, as amended
42 U.S.C. § 12101, ef seq.

 

Plaintiff hereby incorporates by reference the allegations contained in the preceding

paragraphs as if fully set forth herein.

_ The ADA prohibits employment discrimination against otherwise qualified employees with

; 4 egty Lee cae ina haya es pare
= ACCOTNMCOaNON fOr ioividiidals witht

 

rovide reaesone

So ey be GES ail 24 acre ae ir
disanuities, UNLESS iT WOLKE se wadue hardship.

 

Ceres nin ar ahcait bs ‘ ni ae abruet & SOS
Prom on or about | 13 Of GF abGuL N oveimbe 16, 4U LS,

io teturn to work numerous times. However, the human resource department dented her
reasonable accommodation requests for a lighter workload and did not allow her to work
while using crutches.

That Defendant carried out the aforementioned acts of discrimination against Plaintiff on the
basis of het disabilities (sleep deprivation, severe dehydration, intermittent/intermediate
dizziness, intermittent/intermediate chest pain, intermittent/interraediate heart palpita
abnormal EKG, a level 3 ankle sprain, and premature ventricular contractions)- protected
disabilities under the ADA.

That Plaintiff was qualified for the position she held and performed her job duties at a level

that met or exceeded Defendant’s legitimate expectations.

_ That the effect of the practices complained of above was to deprive Plaintiff of equal

employment opportunities and otherwise adversely affect her status as an employee because

13
Vi

~~!

J
CN

Case 1:21-cv-01840-SAG Document1 Filed 07/23/21 Page 14 of 23

of her disability.

3. That the circumstances surrounding the adverse actions gave rise to the inference of
Giserimination.

_ That the intentional discriminatory actions complained of above were done with malice
and/or reckless indifference to Plaintiff's rights.

a direct and proximate result of Defendant’s discriminatory actions, Plaintiff has suffered

lost wages, emotional and physical pain, mental anguish, humiliation, fear c of further
harassment and retaliation, inconvenience, and anxiety

WHEREFORE, Plei

 

ce SOUNT a

¢

(Disabi iit WI
Annotated Code of Maryland
State Government Article, § 20-606

_ Plaintiff hereby incorporates by reference the allegations cor ained in the preceding

reduced Plaintiffs work hours; gave scheduling preferences to other non-disabled nurses;
denied Plaintiff numerous opportunities to work overtime: spoke to her in a hostile manner
when Plaintiff asked work-related questions; and constantly harassed and ridiculed Plaintiff
with inappropriate comments about having to provide coverage for patients while Plaintiff
was on medical leave due to her disability-related health issues, such as “You have no idea

how tired I am and how much I had io cover for you when you were out,” “I went to visit my

dad out of state, and [ ended up having to come back early because I had no coverage,” and
~~]
Gx?

79.

80.

GO
bed

Oo
NO?

84.

85.

% ‘4 poy Cccp ryqeyen: oe ang he gry eppetes peoypyeriadavte 47 ei fied aygeg ti een miyeieant te, hreaverlecc Tany
. The aforementioned acis consliuie unlawful practices pursuant to Maryland law.

Case 1:21-cv-01840-SAG Document1 Filed 07/23/21 Page 15 of 23

“My kids are mad at me. I never see them anymore. I’m overworked and nobody will ever

pick up the night shift, so [ nad to be the one to cover for you.”

_ In November 2019, Ms. Accacic kept Plaintiff from working on the scheduie she had worked

before taking medical leave and made her work at different times. Ms. Accacio frequently

scheduled nurses who were non-disabled, such as Gifty Nkromah (Non-disabled), more and

Co

favorable hours compared to that which Plaintiff was scheduled.
In November 2019, Ms. Accacio spoke and behaved aggressively towards Plaintiff about a
-

patient’s paperwork; during this confrontation, Ms. Accacio slarmmed both medical charts

Pradera (Mon-

  

don’ t lonow wy gne’s treating VOU 86 had iy "

On or about November 25, 2619, Plaintiff reported the harassment she suffered from Ms.

Accacio to Defendant’s human re:

a

ources department and to the Maryland Department of

;. The effect of the practices compiained of above was to deprive Plaintiff of equai eraployment

oe

opportunities and otherwise adversely affect Plaintiff's status as an employee because of her
disability.

That the unlawful employment practices complained of above were intentional, unwelcome,
and personally hostile and offensive to Plaintiff.

That the aforementioned conduct of Defendant and its supervisory employees was

sufficiently severe and/or pervasive so as to alter the terms and conditions of Plaintiff s

15
86,

OO
oad

OO
me)

oo
>

90.

91.

Case 1:21-cv-01840-SAG Document1 Filed 07/23/21 Page 16 of 23

employment and to create an intimidating, hostile, and offensive working environment for
Plaintiff.

That the aforementioned conduct of the Defendant, as set forth above, has caused and wil
continue to cause Plaintiff to suffer lost wages, severe emotional distress, physical pain,
mental anguish, humiliation, fear of further harassment and retaliation, inconvenience, and

anxiety.

_ That the aforementioned conduct of the Defendant and their supervisory employees against

ne with malice and/or with reckless indifference to

Plaintiff, as aileged above, were d

&

 

Supervisory employe

 

_ That Defendant is vicariously liable for the conduct of thew supervisory employees carried

gut in the course and scope of their employment.
WHEREFORE, Plaintiff prays for relief as more fully set forih below.
COUNT VI
HOSTILE WORK ENVIRONMENT
(Disability)
Americans with Disabiiiti
4Z U.S.C
Plaintiff hereby incorporates by reference the allegations contained in the preceding
paragraphs as if fully set forth herein.
From on or about November 18, 2019 to on or about December 3, 2019, Ms. Accacio
continuously subjected Plaintiff to disability-related harassment. Ms. Accacio significantly

reduced Plaintiff's work hours; gave scheduling preferences to other non-disabled nurses;

denied Plaintiff numerous opportunities to work overtime; spoke to her in a hostile manner

16

 
Case 1:21-cv-01840-SAG Document1 Filed 07/23/21 Page 17 of 23

when Plaintiff asked work-related questions; and constantly harassed and ridiculed Plaintiff
with inappropriate comments about having to provide coverage tor patients while Plainiit
was on medical ieave due to her disability-related heaith issues, such as “You have no idea
how tired I am and how much I had to cover for you when you were out,” “I went to visit my
dad out of state, and I ended up having to come back early because I had no coverage,” and
“My kids ave mad at me. I never see them anymore. I’m overworked and nobody will ever

pick up the night shift, so | had to be the one to cover for you.”

   

   

92. In November 2019, Ms. Accacio kept Plamiif mi working on 1
medical leave
rses who were non-disab such as Gifty Nkromah (Non-disabled), more and
favorable hours compared to that which Plaintif was scheduled

93. In November 2019, Ms. Accacio spoke and behaved aggressivety towards Plaintiff about a
patient’s paperwork, during this confrontation, Ms. Accacio slamraed both medical charts
and the printer down in a hostile manner. Plaintiff's coworker Walkidia Fradera (Non-
disabled) witnessed the event and iater toid Plaintiff “It’s ok, Christina. N's not your fault. |
don't know why she’s treating you so badly.”

94. On or about November 25, 2019, Plaintiff reported the harassment she suffered from Ms.
Accacio to Defendant’s human resources department and to the Maryland Department of
Labor.

95. Plaintiff's complaints of hostile work environment were not resolved in Plaintiffs favor.

96. The aforementioned acts constitute unlawful practices pursuant to the ADA.

97. The effect of the practices complained of above was to deprive Plaintiff of equal employment

opportunities and otherwise adversely affect Plaintiff's status as an employee because of her

17
Case 1:21-cv-01840-SAG Document1 Filed 07/23/21 Page 18 of 23

disability.
&. That the unlawful employment practices complained of above were intention onal, unwelcome,
and personally hostile and offensive to Plaimiifi.

99. That the aforementioned conduct of Defendant and its supervisory employees was

sufficiently severe and/or pervasive so as to alter the terms and conditions of Plaintiff s

employment and to create an intimidating, hostile, and offensive working environment for

 

rah

, fear of firther harassment 21

 

ears ‘ote

Cea LAG Je

™ A 4

iG. That the aforementioned conduct of the Defendant and their supervisory employees
against Plaintiff, as alleged above, were done with malice and/or with reckless indifference to

Plaintifts rights.

heme

(02. That Defendant knew or should have known of the aforementioned conduct o
supervisory employees against Plaintiff and failed to take prompt corrective action.
103. That Defendant is vicariously liabie for the conduct of their supervisory empioyees

carried out in the course and scope of their employment.

WHEREFORE, Plaintiff prays for relief as more fully set forth below.
Case 1:21-cv-01840-SAG Document1 Filed 07/23/21 Page 19 of 23

COUNT Vil
RETALIA TION

 

Amnotated Code of Maryland
State Government Article, § 20-606

104. Plaintiff hereby incorporates by reference the allegations contained in the preceding
paragraphs as if fully set forth herein.
105. From on or about November 18, 2019 to December 3, 2019, Plaintiff was harassed by

4

: A anars Aacant oy angle niet fe iy ate
Vis. Accacio in various ways. Ms. Accacio significantly reduced Plaintiff's work nours; gave

 

scheduling pi VELlevences tO Cine? NON-OisA bled GUPSES; 3 opportuniwics
ta wark overtime enolce ta her iia b et vhen Plaintiff acted worl-relatea
tO WOTrkK OVETIMC, SPOKE tO NOT ivi a stile manner wer GUY ASKSG WOTK-TC:atCS

9 8P

 

having to provide coverage for patients while Plaintiff was on medical leave due to her

4.

adisability-relaie

(Ra

health issue:

A

106. Onor about Novernber 25, 2019, Plaintiff reported the harassment she suittered from Ms.

Accacio to Defendant’s human resources department and e Maryland Depariment of
Labor.
107. On or about November 26, 2019, Defendant placed Plaintiff on a disciplinary suspension.

However, Plaintiff was not advised why she had been suspended. Plaintiff contacted Ms.
Accacio and the human resource department about the issue, but no one told her exactly why
she had been suspended.

108. Between November 26, 2019 and December 3, 2019, Plaintiff spoke with the human
resource department, including Wendy Mayle (Non-disabled) about the reason for her
suspension. Plaintiff was informed that she was suspended for an alleged performance issue

concerning Plaintiff’s calculation and administration of a medication. However, Plaintiff was

19
Case 1:21-cv-01840-SAG Document1 Filed 07/23/21 Page 20 of 23

not responsible for the calculation and administration of the medication she was accused of

mishandling. The human resource department made it clear to Plaint iff that an investigation
was underway conceming the conduct Plaintiff was accused of.

109. The subsequent hostile work environment, disciplinary suspension, among other actions

as set forth in the above-referenced facts common to ail counts amounted to illegal

retaliation.

ch,

110. That the aforementioned acts of retaliation for complaining of discrimination and hostile

 

bean bls Cog ier epntas ntoa a tunities
pro CUVilies.

UpOr Cr GiSaniily and | Cgauy

Beer la Oe

c hee

112. That the intentional retaliatory actions cormplained of above would tend to dissuade

others from complaining of discrimination and harassment and were done with malice and/or

113. Asadir

a
& bd
eI
pas)
is
a.
tS
Pe
@
py
jos
3
a
‘a
at
oO
w
=.
=
gS,
~
or
oy
-
e.
2
rm
“s
tf
ad
ob
ot
O

litigation costs.
WHEREFORE, Plaintiff prays for relief as more fully set forth below.
COUNT VUE
RETALIATION
(Adverse Actions and Protected Activity Deterrents)
Americans with Disabilities Act of 1990, as amended
AZ U.S.C. § 12191, ef seq.

114. Plaintiff hereby incorporates by reference the allegations contained in the preceding

paragraphs as if fully set forth herein.

20

 
Case 1:21-cv-01840-SAG Document1 Filed 07/23/21 Page 21 of 23

115. From on or about November 18, 2019 to December 3, 2019, Plaintiff was harassed by
Ms. Aceacio in various ways. Ms. Accacio significantly reduced Plaintiffs work hours; gave
scheduling preferences to other non-disabled nurses, denied Plaintiff namerous opportunities
to work overtime; spoke to her in a hostile manner when Plaintiff asked work-related
questions; and constantly harassed and ridiculed Plaintiff with inappropriate comments about

having to provide coverage for patients while Plaintiff was on medical leave due to her

disability-related health issues.

 

ita Om ar about Navember 76. 7519. Defendant placed Piz Aecinl
bid, Cm or about Noveriner 26, 219, erendam Piacoa Pia ainthif on 2 Qiseipiih

 

a

However, Plaintiff was noi advised why she nad been suspended.

a

laintiff contacted Ms.

Aceacio and the human resource department about the issue, but ne told her exactly why

resource department, including Wendy Mayle (Non-cisabled) about the reason for her
suspension. Plaintiff was informed that she v as suspended for an alleged performance issue
concerning Plaintiff's calculation and administration of a medication. However, Plaintiff was
not responsible for the calculation and administration of the medication she was accused of
mishandling. The human resource department made it clear to Plaintiff that an investigation
was underway concerning the conduct Plaintiff was accused of,

119. The subsequent hostile work environment, disciplinary suspension, and termination

among other actions as set forth in the above-referenced facts common to all counts

21
Case 1:21-cv-01840-SAG Document1 Filed 07/23/21 Page 22 of 23

amounted to illegal retaliation.

120. That the aforementioned acts of retaliation for complaining of discrimination and hostue
work environment constitute uniawful employment practices pursuant to the ADA.

121. That the effect of the practices complained of above was to deprive Plaintiff of equal
employment opportunities and otherwise adversely affect her status as an employee based
upon her disability and legally protected activities.

122. That the intentional retaliatory actions complained of above would tend to dissuade

others from complaining of discrimination and harassment and were done with malice and/or

 

194 Biajntif? hac

12]. PuaITR EE? Nas
affered fact wacee and henetfit t weieal distress attamen’s eee and
suffered last wages and benefits, emotional and physical distress, atiomey’s tees anc

litigation costs.

WHEREFORE, Plaintiff orays for relief as more fully

EF
ed
@
7
Sp
ra
ey
xr
oo.
Q
ae
4

PRAYER FOR DAMAGES

WHEREFORE, for the foregoing reasons, Christina Vaccaro, Plaintifl, demands
judgment against Defendant, Monte Nido Roxbury Mills as follows:

a. Lost wages in the amount of $100,000;

b. Preyudgment and post judgment interest;

c. Neutral job reference;

d. Non-disparagement agreement;

e. Award attorney’s fees and costs, including expert witness fees, as allowed by law;

f. Award past and future economic damages for ali claims as allowed by law, in an

amount to be determined at trial, including, but not limited to, back pay and interest on same, lost

22
Case 1:21-cv-01840-SAG Document1 Filed 07/23/21 Page 23 of 23

benefits, front pay, and special darnages comprised in part of, but not limited to, past and future

costs of borrowing funds to meet financial obligations, and past and future out-of-pocket

pecuniary losses;

g. Award past and future non-economic damages for all claims as allowed by law, in an
amount to be determined at trial, including, but not limited to, lost earnings capacity, mental
suffering, emotional distress, loss of enjoyment of life, humiliation, loss of reputation, and

inconvenience;

 

Pau Vv. Bennett Esa, Federal Bar No. 10324
Bennett & Ellison, B.C.
2086 Generals Hwy., Suite 201
Annapolis, Maryland 21401
Telephone: (4 410) 886-7457
Facsimile: (410) 224-4590

Email: pbennett@belawpe.com

 

23
